DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 15, 22, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 10, the phrase “can” renders the claim indefinite because it is unclear if the limitation following the phrase is part of the claimed invention.
Claim 15 recites the limitation "the main chassis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the groves" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the claim will be interpreted as depending from claim 5.

	Claim 30 recites the limitation “at least one apparatus.” It is unclear if this is the same apparatus referred to in claim 1 from which claim 30 depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 18, 20, 25, 27, 30-31, 33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 4,144,936).
With respect to claim 1: Evans discloses a downhole tool (48), for removing sections of metal tubing (26; Col. 5, lines 5-12), said downhole tool comprising: 
-one or more conductive elements (60, 64, 70) arranged to corrode a section of metal tubing using an electrolytic process (Col. 5, lines 5-12; Figs. 2-4), said one or more conductive elements being formed of electrically conductive material (Col. 3, 66-67; Col. 4, lines 4-12), 
-an apparatus (54, 56) to establish a connection between the one or more conductive elements and the metal tubing (Figs. 1-3), and 
-a power unit (46, 58 or conductors in Col. 6, lines 5-7) configured to provide an electrical current to the one or more conductive elements (Col. 4, lines 49-56; Col. 6, lines 5-7).
With respect to claim 2: Evans further discloses the one or more conductive elements are made of electrically conductive material (Col. 3, lines 66-67; Col. 4, lines 10-12) such as steel, stainless steel, 
With respect to claim 3: Evans further disclose at least one main conductive element (60) is centrally placed in the tool (Figs. 2-4).
With respect to claim 4: Evans further disclose several conductive elements (64, 68) are coupled to the electrical power unit (Col. 4, lines 49-56) and mounted on expandable rails (68) configured to move the conductive elements closer to the metal tubing (Figs. 3-4; Col. 4, lines 42-48).
With respect to claim 18: Evans further discloses the conductive elements can move closer to the metal tubing, independently from each other (Figs. 3-4; Col. 4, lines 42-48; if one is stuck there is no reason the others cannot still move closer to the metal tubing).
With respect to claim 20: Evans further discloses the one or more conductive elements are configured to rotate continuously (Figs. 3-4; Col. 4, lines 42-48).
With respect to claim 25: Evans further discloses the tool is configured to be moved during the corrosion process from a deeper position to a shallower position in the well (Figs. 1-3; there is nothing inhibiting such a movement).
With respect to claim 27: Evans further discloses components for driving circulation of the fluid around the conductive elements and the power unit (Col. 5, lines 13-23).
With respect to claim 30: Evans further discloses the tool further comprises at least one apparatus (44) to provide vibration to the conductive element (44 provides rotation which will also result in vibrations).
With respect to claim 31: Evans further discloses at least one clamping module (50 and bearing; Col. 4, lines 20-27) comprising a mechanical, hydraulic, or electromagnetic device to anchor and centralize the downhole tool and conductive elements to the metal tubing (Col. 4, lines 20-27).
With respect to claim 33: Evans further discloses the tool further comprises a milling apparatus (66) to clean material deposited in the surface of the casing and cement behind said casing (Fig. 3).
With respect to claim 36: Evans further disclose the downhole tool is provided with power by means of a wire coupled to a surface power source (Col. 6, lines 5-7) or by a downhole battery or a downhole power generator (44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 16-17, 21, 23, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Evans alone.
With respect to claim 5: Evans discloses all aspects of the claimed invention except for the surface of the one or more conductive elements is shaped with patterns of indents or groves. It would have been obvious to one having ordinary skill in the art at the time of filing to have patterns of indents or groves on the surface of the one or more conductive elements, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claim 6: Evans discloses all aspects of the claimed invention except for the surface of the one or more conductive elements comprises longitudinal grooves or helical grooves or combinations thereof. It would have been obvious to one having ordinary skill in the art at the time of filing to have longitudinal grooves or helical grooves or combinations thereof on the surface of the one or more conductive elements, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claim 7: Evans discloses all aspects of the claimed invention except for the size of the surface area of the conductive element is between 0.8 and 4 times the internal surface area of the metal tubing. It would have been an obvious to one having ordinary skill in the art at the time of filing to the size of the surface area of the conductive element is between 0.8 and 4 times the internal surface area of the metal tubing, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 16: Evans further discloses all aspects of the claimed invention except for the conductive element, or a compound element comprising more than one conductive element, has a smaller diameter at an upper end and a larger diameter at a lower end. It would have been obvious to one having ordinary skill in the art at the time of filing to have the shape be such that the conductive In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claim 17: Evans further discloses all aspects of the claimed invention except for the conductive element, or a compound element comprising more than one conductive element, has a truncated conical shape. It would have been obvious to one having ordinary skill in the art at the time of filing to have the shape be such that the conductive element(s) a truncated conical shape, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to claim 21: Evans discloses all aspects of the claimed invention except for the one or more conductive elements are configured to rotate back and forth in an oscillating motion. Examiner takes official notice that is it old and well known in the art to have a downhole tool oscillating back and forth. It would be obvious to one having ordinary skill in the art at the time of filing to combine the oscillation known in the art with the invention of Evans since doing so would aid in retracting the conductive elements. 
With respect to claim 23: Evans further discloses the downhole tool is submerged in an electrolyte (Col. 5, lines 5-12. Evans does not explicitly disclose the electrolyte has a salt concentration between 2 to 30wt%. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the salt concentration limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
With respect to claim 26: Evans further discloses the one or more conductive elements each comprise non-conductive spacers (nonconductive abrasive material; Col. 4, lines 60-64) providing a gap between the conductive element and the metal tubing (Col. 4, lines 60-64). Evans does not disclose the gap is 0.05 to 30 mm. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the gap limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
With respect to claim 32: Evans discloses all aspects of the claimed invention except for the tool further comprises a logging sensor to log properties from the formation, cement, metal tubing, and the environment around the tool. Examiner takes official notice that is it old and well known in the art to have a logging sensor on a downhole tool. It would be obvious to one having ordinary skill in the art at the time of filing to combine the logging sensor known in the art with the invention of Evans since doing so would allow downhole conditions and equipment conditions to be monitored during operations. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied to claim 1 above, and further in view of Faircloth (US 2018/0163477).
With respect to claim 9: Evans further discloses a power source (source of power at the surface; Col. 6, lines 5-7). Evans does not disclose the power unit is configured to convert a low current / high voltage input from the power source into a high current / low voltage output for provision to the conductive elements. Faircloth teaches it is known in the art to have a transformer that is configured to 
With respect to claim 10: Evans from the combination of Evans and Faircloth further teaches said output electrical current is DC (Col. 4, lines 49-51) or pulsating current and can contain high levels of electrical noise.
With respect to claim 11: Evans from the combination of Evans and Faircloth further teaches the input to and the output of the power unit are electrically isolated from each other (Col. 4, lines 49-56).
With respect to claim 12: The combination of Evans and Faircloth teaches all aspects of the claimed invention except for the input to the power unit is between 400 and 3,000 volts and the output electrical current from the power unit is between 0 and 15,000 Amps. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the input voltage and the output current limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Evans and Faircloth as applied to claim 9 above, and further in view of Brady (US 5,533,572).
With respect to claim 24: Evans discloses all aspects of the claimed invention except for the tool comprises a device configured to obtain measurements of the current output from the power unit, and the measurements are usable to monitor the corrosion of the metal tubing. Brady teaches it is known in the art to use a device configured to obtain current measurements that are usable to monitor corrosion of a tubing (Col. 2, lines 14-21). It would be obvious to one having ordinary skill in the art at the time of filing to combine the monitoring device of Brady with the invention of Evans since doing so will allow the corrosion to be monitored (Brady Col. 2, lines 14-21).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied to claim 1 above, and further in view of Hoop (US 2015/0328694).
With respect to claim 34: Evans discloses all aspects of the claimed invention except for a mechanism configured to detach the conductive elements from the downhole tool in response to a user input. Hoop teaches it is known in the art to have a mechanism configured to detach an element from a downhole tool in response to a user input (¶ [0003]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the mechanism of Hoop with the invention of Evans since doing so would allow parts to be exchanged on the downhole tool (Hoop ¶ [0003]).

Allowable Subject Matter
Claims 8, 13-14, 19, 28-29 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 15 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.